Case 2:20-cv-00241-HCN-CMR Document 8 Filed 04/15/20 PageID.69 Page 1 of 11




Trent J. Waddoups - (Bar No. 7657)
CARR & WADDOUPS
ATTORNEYS AT LAW, L.L.C.
8 East Broadway, Suite 609
Salt Lake City, Utah 84111
Telephone: (801) 363-0888
Fax: (801) 363-8512
Email: trent@cw-law.net

Attorneys for Plaintiff

                IN THE UNITED STATES DISTRICT COURT
             FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


SUEANN GROGAN-KING,
individually and as presumed
Personal Representative of the
ESTATE OF MARK KING,
deceased, and on behalf of the
wrongful death heirs of MARK
KING,
                                                 SECOND AMENDED
             Plaintiff,                       COMPLAINT & RELIANCE ON
v.                                                 JURY DEMAND

RL SALT LAKE, LLC, a Delaware
limited liability company,
THYSSENKRUPP ELEVATOR
CORPORATION, a foreign
corporation, and JOHN DOES 1 -               Case No. 2:20-cv-00241-DBP
5,
                                             Magistrate Judge Dustin B. Pead
             Defendants.




      PURSUANT to Rule 15 (a)(2), Federal Rules of Civil Procedure, and the

written stipulation of the opposing parties, Plaintiff, SueAnn Grogan-King,
Case 2:20-cv-00241-HCN-CMR Document 8 Filed 04/15/20 PageID.70 Page 2 of 11




Individually and as the presumed Personal Representative of the Estate of Mark

King, deceased, and on behalf of the wrongful death heirs of Mark King, by and

through through her undersigned counsel, Plaintiff hereby complains of Defendants,

RL Salt Lake, LLC (“Red Lion”) ThyssenKrupp Elevator Corporation (“ThyssenKrupp”),
and John Does 1 -5, (“John Does”), and for amended causes of action alleges:


                                            PARTIES
       1. Plaintiff is a resident of the State of Montana.
       2. Defendant Red Lion is a limited liability company organized in the State of
Delaware, but--at all times material hereto–had its principal place of business business within
Salt Lake County, State of Utah. .
       3. Defendant ThyssenKrupp is a corporation incorporated in the State of Delaware,
but--at all times material hereto–had its principal place of business within the State of
Georgia.
       4. Defendant John Does are individuals or entities, the identity of whom or which are
presently unknown, but may be hereafter identified pursuant to discovery herein and the Utah
Rules of Civil Procedure.


                                         JURISDICTION
       5. This Court has jurisdiction pursuant to 28 U.S.C. § 1332 (a) and (c).
       6. Venue is proper in this Court pursuant to 18 U.S.C. § 1965 and 28 U.S.C. § 1391
because Defendant transacted their affairs with Plaintiff in this district and a substantial part
of the events giving rise to this action occurred in this district.



Second Amended Complaint & Jury Demand
King v. Red Lion, ThyssenKrupp, et al.                                  Case No. 2:20-cv-00241-DBP

                                                  22
Case 2:20-cv-00241-HCN-CMR Document 8 Filed 04/15/20 PageID.71 Page 3 of 11




                                GENERAL ALLEGATIONS
       7. Defendant Red Lion operates and conducts business at a hotel in Salt Lake City,
Utah, and this Defendant operated this hotel on January 11, 2018.
       8. Defendant ThyssenKrupp repairs, services, equips, and maintains elevators in Salt
Lake City, Utah, and–upon information and belief–this Defendant conducted these business
activities on and before January 11, 2018 at the hotel operated by Defendant Red Lion.
       9. Defendant John Does repair, service, equip, and maintain elevators in Salt Lake
City, Utah, and–upon information and belief–these Defendants conducted these business
activities on and before January 11, 2018 at the hotel operated by Defendant Red Lion.
       10. On or about January 10, 2018, Mark King traveled from his home in Montana to
Salt Lake City, Utah to obtain medical care and treatment at the VA Hospital..
       11. On and before January 10, 2018, Defendant Red Lion had an agreement and
understanding with the VA Hospital to provide hotel rooms to individuals, like Mr. King,
who traveled to Salt Lake City for medical care and treatment.
       12. As a result of the agreement and understanding between the VA Hospital and
Defendant Red Lion, Mr. King was induced to, and did, make reservations to stay at the Red
Lion Hotel, operated by Defendant Red Lion for two nights during the anticipated term of his
medical care and treatment from January 10, 2018 until January 12, 2018.
       13. At the time he made his reservations with Defendant Red Lion, Mr. King advised
this Defendant that he was a patient at the VA Hospital, and Defendant Red Lion knew, or
should have known, that Mr. King was coming for medical care and treatment.
       14. As a result of its agreement and understanding with the VA Hospital, Defendant
Red Lion knew, or should have known, that guests like Mr. King–who were coming for



Second Amended Complaint & Jury Demand
King v. Red Lion, ThyssenKrupp, et al.                              Case No. 2:20-cv-00241-DBP

                                              33
Case 2:20-cv-00241-HCN-CMR Document 8 Filed 04/15/20 PageID.72 Page 4 of 11




medical care and treatment at the VA Hospital–required the use of fully functioning elevator
systems, equipped with appropriate safety measures and devices, to assist and protect these
guests.
          15. Upon information and belief, Defendant Red Lion informed Defendant
ThyssenKrupp and Defendant John Does of the agreement and understanding it had with the
VA Hospital and the requirements that its guest–who were also patients at the VA
Hospital–had for fully functioning elevator systems, equipped with appropriate safety
measures–to assist and protect these guests.
          16. Upon information and belief, Defendant ThyssenKrupp and John Does knew or
should have known, that guests like Mr. King–who were coming for medical care and
treatment at the VA Hospital–required the use of fully functioning elevator systems,
equipped with appropriate safety measures and devices, to assist and protect these guests.
          17. Notwithstanding the inducements made to Mr. King, the agreement and
understanding between the VA Hospital and Defendant Red Lion, and the knowledge and
awareness of Defendant Red Lion, Defendant ThyssenKrupp, and Defendant John Does, an
elevator in the Red Lion hotel malfunctioned, was not fully functioning properly, or was not
equipped with appropriate safety measures and equipment on January 11, 2018.
          18. As a result of the malfunction or lack of appropriate safety measures and
equipment, the elevator doors closed on Mark King's leg at the Red Lion Hotel operated by
Defendant Red Lion on January 11, 2018.
          19. As a direct and proximate result of the malfunctioning elevator doors, or the lack
of appropriate safety measures and equipment, Mark King suffered permanent, enfeebling,
and disabling bodily injuries which caused him to suffer excruciating pain, suffering, and



Second Amended Complaint & Jury Demand
King v. Red Lion, ThyssenKrupp, et al.                                 Case No. 2:20-cv-00241-DBP

                                                 44
Case 2:20-cv-00241-HCN-CMR Document 8 Filed 04/15/20 PageID.73 Page 5 of 11




severe emotional distress all to their respective general damage in amounts to be shown at
trial.
         20. As a direct and proximate result of the malfunctioning elevator doors, or the lack
of appropriate safety measures and equipment, Mark King was unable to pursue his normal
activities, avocations, and employment all to their respective general damage in amounts to
be shown at trial.
         21. As a direct and proximate result of the malfunctioning elevator doors, or the lack
of appropriate safety measures and equipment, and the disabling bodily injuries he suffered,
Mark King died on March 29, 2018.
         22. As a direct and proximate result of Defendants' negligent, wrongful, and/or
careless acts and omissions described herein, SueAnn Grogan-King–Mark's surviving
spouse–and all of his surviving wrongful death heirs have suffered and will continue to suffer
in the future the loss of a husband and provider, causing severe and permanent mental and
emotional anguish; loss of care, comfort, companionship, society, guidance, love affection,
association, assistance, services and support of Mark King and additional injuries and
damages to be shown at trial.
         23. As a direct and proximate result of Defendants' negligent, wrongful, and/or
careless acts and omissions described herein, Plaintiff has incurred expenses necessary for
medical care and treatment, the funeral and burial of Mark King, and additional economic
losses and expenses together with general damages to be shown at trial.




Second Amended Complaint & Jury Demand
King v. Red Lion, ThyssenKrupp, et al.                                Case No. 2:20-cv-00241-DBP

                                                55
Case 2:20-cv-00241-HCN-CMR Document 8 Filed 04/15/20 PageID.74 Page 6 of 11




                                 FIRST CLAIM FOR RELIEF
                           (Negligence against Defendant Red Lion)
         24. Plaintiff incorporates the preceding allegations as if fully set for here.
         25. Defendant Red Lion owed a legal duty to Plaintiff and to Mark King to exercise
reasonable care and to avoid injuring Mark King.
         26. Defendant Red Lion failed to exercise reasonable care and/or acted carelessly,
dangerously, recklessly, and in disregard of the rights or safety of its guests, including Mark
King, by:
                a. failing to ensure the full function and operation of its elevators;
                b. failing to properly equip its elevators with all reasonable and necessary
                safety equipment;
                c. failing to operate and equip its elevators in violation of applicable
                standards, customs, ordinances, and codes; and
                d. in other negligent, wrongful, careless, and reckless acts or omissions that
                discovery may reveal.
         27. Defendant Red Lion's negligent, careless, wrongful, dangerous and reckless acts
and omissions were the direct and proximate cause of the injuries to ,and death of, Mark
King and the harms, losses, injuries and damages sustained by Plaintiff, Mark King, and his
heirs.


                                SECOND CLAIM FOR RELIEF
                        (Negligence against Defendant ThyssenKrupp)
         28. Plaintiff incorporates the preceding allegations as if fully set for here.



Second Amended Complaint & Jury Demand
King v. Red Lion, ThyssenKrupp, et al.                                   Case No. 2:20-cv-00241-DBP

                                                  66
Case 2:20-cv-00241-HCN-CMR Document 8 Filed 04/15/20 PageID.75 Page 7 of 11




         29. Defendant ThyssenKrupp owed a legal duty to Plaintiff and to Mark King to
exercise reasonable care and to avoid injuring Mark King.
         30. Defendant ThyssenKrupp failed to exercise reasonable care and/or acted
carelessly, dangerously, recklessly, and in disregard of the rights or safety of the guests at the
Red Lion Hotel, including Mark King, by:
                a. failing to ensure the full function and operation of the elevators;
                b. failing to properly equip the elevators with all reasonable and necessary
                safety equipment;
                c. failing to operate and equip the elevators in violation of applicable
                standards, customs, ordinances, and codes; and
                d. in other negligent, wrongful, careless, and reckless acts or omissions that
                discovery may reveal.
         31. Defendant ThyssenKrupp's negligent, careless, wrongful, dangerous and reckless
acts and omissions were the direct and proximate cause of the injuries to ,and death of, Mark
King and the harms, losses, injuries and damages sustained by Plaintiff, Mark King, and his
heirs.


                                     THIRD CLAIM FOR RELIEF
                               (Negligence against Defendant John Does)
         32. Plaintiff incorporates the preceding allegations as if fully set for here.
         33. Defendant John Does owed legal duties to Plaintiff and to Mark King to exercise
reasonable care and to avoid injuring Mark King.




Second Amended Complaint & Jury Demand
King v. Red Lion, ThyssenKrupp, et al.                                   Case No. 2:20-cv-00241-DBP

                                                  77
Case 2:20-cv-00241-HCN-CMR Document 8 Filed 04/15/20 PageID.76 Page 8 of 11




         34. Defendant John Does failed to exercise reasonable care and/or acted carelessly,
dangerously, recklessly, and in disregard of the rights or safety of the guests at the Red Lion
Hotel, including Mark King, by:
                        a. failing to ensure the full function and operation of the elevators;
                        b. failing to properly equip the elevators with all reasonable and
                        necessary safety equipment;
                        c. failing to operate and equip the elevators in violation of applicable
                        standards, customs, ordinances, and codes; and
                        d. in other negligent, wrongful, careless, and reckless acts or omissions
                        that discovery may reveal.
         35. Defendant John Does' negligent, careless, wrongful, dangerous and reckless acts
and omissions were the direct and proximate cause of the injuries to ,and death of, Mark
King and the harms, losses, injuries and damages sustained by Plaintiff, Mark King, and his
heirs.


                                   FOURTH CLAIM FOR RELIEF
                               (Wrongful Death against All Defendants)
         36. Plaintiff incorporates the preceding allegations as if fully set for here.
         37. Utah Code § 78B-3-106 provides that when, as here, the death of Mark King was
caused by the negligent, careless, wrongful, dangerous and reckless acts and omissions of
another, the Plaintiff may maintain an action for damages against the person or entity causing
the death.




Second Amended Complaint & Jury Demand
King v. Red Lion, ThyssenKrupp, et al.                                   Case No. 2:20-cv-00241-DBP

                                                  88
Case 2:20-cv-00241-HCN-CMR Document 8 Filed 04/15/20 PageID.77 Page 9 of 11




          38. Defendants' negligent, careless, wrongful, dangerous and reckless acts and
omissions were the direct and proximate cause of the death of Mark King and the harms,
losses, injuries and damages sustained by Plaintiff, Mark King, and his heirs.


                                       FIFTH CLAIM FOR RELIEF
                                 (Loss of Consortium against All Defendants)
          39. Plaintiff incorporates the preceding allegations as if fully set for here.
          40. Utah Code § 30-2-11 provides that a spouse, like Plaintiff, may maintain an
action against Defendants to recover for the loss of consortium and other damages described
herein.
          41. As a direct and proximate result of Defendants' negligent, wrongful, and/or
careless acts and omissions described herein, SueAnn Grogan-King–Mark's surviving
spouse–has suffered and will continue to suffer in the future the loss of consortium, care,
comfort, affection, relationship, love, and the intimate and caring relationships she enjoyed
with her husband, together with the loss of a husband and provider.


                                       PRAYER FOR RELIEF
          WHEREFORE, Plaintiff prays for the following relief against Defendants:
                 A. For special damages, including but not limited to medical, funeral, burial,
          and related expenses arising out of the injuries to, and death of, Mark King, and
          including past and future loss of income and loss of inheritance, all in amounts to be
          determined at trial;




Second Amended Complaint & Jury Demand
King v. Red Lion, ThyssenKrupp, et al.                                    Case No. 2:20-cv-00241-DBP

                                                   99
Case 2:20-cv-00241-HCN-CMR Document 8 Filed 04/15/20 PageID.78 Page 10 of 11




                B. For general damages, including Mark King's pain and suffering, and
        Plaintiff's loss of the love, society, care, comfort, companionship, guidance, affection,
        services, association, and support of Mark King;
                C. For statutory interest on special damages pursuant to Utah Code § 78B-5-
        824 from the date of the accident or incident described herein;
                D. Plaintiff's costs of court; and
                E. Such other and further relief as the Court deems just in the premises.


                                 RELIANCE ON JURY DEMAND
        Plaintiff relies upon the demand contained in, and fee paid with, the original state
 court complaint filed herein.
        DATED this 15th day of April, 2020.

                                             CARR & WADDOUPS

                                             /s/ Trent J. Waddoups
                                             ______________________
                                             TRENT J. WADDOUPS
                                             Attorneys for Plaintiff




 Second Amended Complaint & Jury Demand
 King v. Red Lion, ThyssenKrupp, et al.                                Case No. 2:20-cv-00241-DBP

                                               10
                                               10
Case 2:20-cv-00241-HCN-CMR Document 8 Filed 04/15/20 PageID.79 Page 11 of 11




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing
 document was mailed, postage prepaid, emailed or delivered through the
 court’s electronic filing system to the following:


 ATTORNEYS FOR                            Rick L. Rose
 ThyssenKrupp Elevator:                   Blake M. Biddulph
                                          RAY QUINNEY & NEBEKER P.C.
                                          P.O. Box 45385
                                          Salt Lake City, UT 84111
 ATTORNEYS FOR
                                          Joseph E. Minnock
 RL Salt Lake, LLC
                                          MORGAN, MINNOCK, RICE & MINER
                                          136 South Main, Suite 800
                                          Salt Lake City, UT 84101


        DATED this          15th day of April, 2020.

                                          CARR & WADDOUPS

                                           /s/ gÜxÇà ]A jtwwÉâÑá
                                          TRENT J. WADDOUPS




 Second Amended Complaint & Jury Demand
 King v. Red Lion, ThyssenKrupp, et al.                            Case No. 2:20-cv-00241-DBP

                                            11
                                            11
